DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment of 8/15/22 has been entered in full. Claims 57-59 are amended. New claim 70 is added. Claims 49-54 and 57-70 are pending.

Election/Restrictions
Applicants’ election of Group I in the reply filed on 4/24/15 is acknowledged. There is no indication of whether the election is with or without traverse, but because the response did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). New claim 70 is directed to a cell comprising the anti-CD22 CAR of claim 49, and as such is part of Group I. Furthermore, claims 57-59 have been amended to depend from new claim 70, and thus these claims and depending claims 60-63 are now also part of Group I, rather than being directed to Group II. 
No prior art has been identified that teaches or suggests the anti-CD22 CAR of Group I; as such, the method of Group III, which requires use of the immune cell of claim 57, which in turn comprises the anti-CD22 CAR of claim 49, now shares a special technical feature with Group I. As such, the restriction requirement between Groups I and III set forth in the restriction requirement mailed on 6/15/22 is hereby withdrawn.
The elections of (1) an scFv having the VH and VL sequences of SEQ ID NO: 83 and 84 as the species of scFv specific for CD22; (2) CD8alpha as the species of hinge domain; (3) the epitope CPYSNPSLC recognized by Rituximab as the species of mAb specific epitope; and (4) acute lymphocytic leukemia (ALL) as the species of hematological cancer, in the reply filed on 8/15/22 are also acknowledged. Each elected species reads on each of the pending claims.
Claims 49-54 and 57-70 are under consideration, as they read upon the elected species.

Specification
The disclosure is objected to because of the following informalities:
---Per 37 CFR 1.821(c), "Where the description or claims of a patent application discuss a sequence that is set forth in the "Sequence Listing" in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by "SEQ ID NO:" in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application". The instant specification contains numerous instances of amino acid sequences that are presented without a corresponding sequence identifier; e.g. page 4, lines 23-26; page 6, line 19; page 9, lines 14 and 35; page 10, line 2; page 12, lines 31-33; etc. To correct this, the specification should be amended to add the appropriate sequence identifier wherever a sequence appears.
---On page 1, lines 28-29, the grammar of "In particular CAR, the binding moiety…" renders the sentence unclear, and should be clarified.
---The disclosure is objected to because it contains two embedded hyperlinks (browser-executable code) at page 84, line 13 and page 130, line 22. Applicant is required to delete the embedded hyperlink; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01 (VII).
---On page 50, line 2, there is a reference to "Table 2", but there is currently no "Table 2" in the specification.
---On page 50, line 11, the "table 1" should be capitalized, and the sentence should end with a period.
---The numbering of the tables in the specification should be corrected because some tables are not labeled, and the ones that are labeled are not labeled in order with sequential numbering. Specifically, the first table, shown on page 13, is not numbered. Table 1 appears after this on page 50, but is then followed by Table 3 and 4 on page 51, with no Table 2. Two more unnumbered tables appear on pages 76 and 78. Table 9 then appears on page 89. Two more unnumbered tables appear on page 120. Table 6 appears on page 122, and Table 7 appears on page 127. These eleven tables should be relabeled as Tables 1-11, and the corresponding references to each table in the specification should be updated.
---The name of the antibody "QBEND-10" is misspelled in several instances: page 7, line 16; page 10, line 30; page 23, line 9; page 33, line 19; page 40, line 17; page 40, line 23; page 44, line 21; page 74, lines 8 and 22; page 79, line 22; page 106, line 21; page 108, line 33; and page 153, lines 4 and 5.
---The specification uses the trademark "Rituxan" in two instances; page 108, line 33, and page 109, line 6. Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks. Each term should be accompanied by the generic terminology; should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following each term. See MPEP 608.01(v). In the instant case, "Rituxan" could be corrected, for example, by amending each instance to recite "RITUXAN (rituximab)".
---On page 109, line 6, "Ritixmab" should be "rituximab", and furthermore is redundant with the recitation of "Rituxan". 
---On page 127, line 18, the reference to "Table 1" appears to be an incorrectly labeled reference to "Table 7" on the same page, and on line 24, "table 7" should be capitalized.
---On page 154, there are extraneous lines before the references of Gardin and Paques. On page 155, there is an extraneous line before the reference of Van Meir, and the second line of the reference is not indented as all of the other references.
Appropriate correction is required.

Claim Objections
Claims 49-54 and 57-70 are objected to because of the following informalities:
In claim 49, line 4, "co48mprising" should be "comprising"
In claim 49, lines 9-13, each of the amino acid sequences that are shown in the claim should be accompanied by the appropriate sequence identifier. Per 37 CFR 1.821(c), "Where the description or claims of a patent application discuss a sequence that is set forth in the "Sequence Listing" in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by "SEQ ID NO:" in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application". 
In claim 59, line 2, "β2Microglobulin" should be "β2 Microglobulin"; i.e., the "2" should be a subscript, and there should be a space before "Microglobulin". 
In claim 59, line 3, "aryl" should be "Aryl" in order for the first word of each protein name to be consistently capitalized.
In claim 59, lines 3-4, each instance of "beta" should be written as "β". 
In claim 59, line 5, "Program cell death protein 1" should be "Programmed cell death protein 1".
In claim 67, line 2, "QBEN10" should be "QBEND-10"; see the table on page 78 of the specification.
In claim 68, "a pharmaceutical composition of claim 62" should be "the pharmaceutical composition of claim 62". Compare with claim 66, lines 1-2.
In claim 69, line 2, each instance of "relapse" should be "relapsed".
The remaining claim(s) are objected to for depending from an objected claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 52 and 63-69 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 52 is indefinite in several regards. First, it is unclear whether it is further limits part (iv) of the CAR of parent claim 49, which is directed to one or more epitopes, or whether it adds epitopes that are in addition to those of part (iv). Second, it recites elements (i) and (iii), but no element (ii), so it is unclear whether it is missing one or more elements. Third, it is unclear whether the final recitation "…and one mAb-specific epitope having an amino acid sequence of … (SEQ ID NO: 91)" is only a part of element (iii) or is meant to be a part of both elements (i) and (iii). 
Claim 63 is indefinite with regard to the recitation that the second immune cell is one "comprising an Anti-CD19 CAR comprising an inactivation of a TRAC (T Cell Receptor Alpha Constant)(UCART19)", because the specification indicates that TRAC is a gene to be inactivated in the cells (e.g., page 2, line 26), and it is unclear how a CAR receptor can comprise an inactivated gene. Furthermore, the claim appears to be missing the word "gene" in the recitation of the inactivated TRAC; compare with parent claim 57. In regard to these issues, the claim could be clarified by amending it to recite, for example, "comprising an Anti-CD19 CAR and comprising an inactivation of a TRAC (T Cell Receptor Alpha Constant) gene (UCART19)".
Claim 66 is indefinite because the preamble of the claim indicates that the method is for treatment "using the pharmaceutical composition of claim 62", which comprises a population of cells and an excipient, but the method step of claim 66 does not then use the composition. Instead, the method of step of claim 66 only administers at least one mAb to the subject at a dose "that allows binding of said UCART22 with the at least one mAb", which is just a limitation on the dose of the at least one mAb. In other words, the method step does claim 66 does not indicate that the pharmaceutical composition is being used in a method of treatment; e.g., by being administered.
The remaining claim(s) included in the rejection are dependent claims that depend from one of the claims rejected above, and encompass the same indefinite subject matter.

Claim Rejections - 35 USC § 112(a), enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 49-54 and 57-70 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for an anti-CD22 CAR of claim 49, wherein the intracellular signaling domain comprises the CD3zeta signaling domain of SEQ ID NO: 9, does not reasonably provide enablement for an anti-CD22 CAR of claim 49. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Independent claim 49 is directed to a chimeric antigen receptor (CAR) specific for the protein CD22 (Anti-CD22 CAR) comprising four parts: (1) an extracellular domain (ECD) comprising two parts (i) an antigen-binding domain (ABD) specific for CD22, which is further limited to comprising the VH and VL sequences selected from the group of SEQ ID NO: 71-90, and (ii) a hinge domain selected from a group including the elected species of CD8α hinge; (2) a transmembrane domain; (3) an intracellular signaling domain; and (4) at least one monoclonal antibody (mAb)-specific epitope selected from a group including the elected species of CPYSNPSLC (SEQ ID NO: 91), which the specification teaches is the epitope for the antibody Rituximab (table on page 76). The specification teaches that the anti-CD22 CAR are for use in constructing "Universal chimeric antigen receptor T cells specific for CD22 (UCART22)", which are "engineered human primary immune cells comprising at least one edited gene, preferably a gene coding a TCR subunit and/or a CD52 gene, and a Chimeric Antigen Receptor (CAR) specific for the cluster of differentiation 22 (CD22), (CAR CD22)" (page 1, lines 5-8). The UCART22 cells are taught to be useful for treatment of hematological cancers, in particular relapsed cancers (page 1, lines 7-12).
The specification does not provide a limiting definition of the term CAR, but teaches that CARs "are synthetic receptors consisting of a targeting moiety that is associated with one or more signaling intracellular domains in a single molecule or in multiple transmembrane domains forming a multimer" (page 1, line 26-28). The specification further teaches that "[s]ignaling domains from costimulatory molecules of the T cell receptor (TCR), as well as particular transmembrane and hinge domains have been added to form CARs of second and third generations, leading to successful therapeutic trials in humans" (page 1, line 31 to page 2, line 1). These teachings are supported by the teachings of the relevant art; e.g., Brudno et al (2018 Nature Reviews Clinical Oncology. 15:31-46) teach "In the ‘first-generation’ of CARs, the T-cell signalling domain comprised an intracellular portion of the T-cell receptor (TCR) CD3ζ subunit (FIG. 1b). By con-trast, the second and later generations of CARs incorpo-rate two types of T-cell signalling domains: co-stimulatory domains, derived from co-stimulatory receptors, such as CD28 and/or 4-1BB; and a T-cell-activation domain derived from CD3ζ" (pg 32). Brudno further teaches that "A key goal of the chimeric antigen receptor (CAR)-T-cell field is to develop T-cell-based therapies that are safer and more effective than allo-HSCT, by genetically engineering T cells to recognize specific tumour-associated antigens — including the validated targets, CD19, CD20, and CD30" (pg 32). Brudno further describes examples of anti-CD22 CARs currently being tested in clinical trials for treatment of lymphoma (page 38; Table 4 on page 41). The relevant art further teaches that, "In T cells, the intracellular signaling domain of the TCR-CD3 complex transduces the necessary "signal 1" to kick-start the signaling cascade" (pg 6 of Jayaraman et al, 2020. EBioMedicine. 58: 102931; pages 1-12 as printed).
The specification also does not provide a limiting definition of the term "intracellular signaling domain", instead only providing examples of such, including CD3 zeta and several other receptors (page 58, lines 2-3). The specification further provides the sequence of SEQ ID NO: 9, a sequence of 122 amino acids, as an example of the CD3 zeta signaling domain. The specification further teaches that the CARs of the invention includes those with variants CD3 zeta molecules with up 30% of the amino acids of the sequence of SEQ ID NO: 9 being altered (page 58, lines 3-7). Thus, the term "intracellular signaling domain" broadly encompasses the intracellular region from any receptor protein that is responsible for cell signaling in any type of cell, T-cell or otherwise, as well as mutated variants of such. The working examples in the specification teach anti-CD22 CAR sequences that are limited to those comprising the disclosed sequence of SEQ ID NO: 9; e.g., at pages 125-126. The specification does not provide any working examples directed to other intracellular domains or to any variants of the CD3 zeta sequence SEQ ID NO: 9. 
In view of the teachings of the specification and the prior art, the specification enables the skilled artisan to make and use a chimeric antigen receptor comprising an anti-CD22 CAR comprising an intracellular signaling domain comprising a CD3zeta signaling domain of SEQ ID NO: 9. However, independent claim 49, and the dependent claims, lack enablement for the full scope of the claims for the following reasons
While it is well-established that anti-CD22 antibodies will function in conjunction with a CD3 zeta chain of the T cell receptor, the prior art does not recognize other intracellular signaling domains that are predictably used in conjunction with said anti-CD22 antibodies in CARs in T cells. The prior art further teaches that the CD3 intracellular domain in necessary for the signaling cascade in T cells (Jayaraman et al, 2020; cited above). The specification provides other examples of potential intracellular signaling domains to use in the claims anti-CD22 CAR at page 58, lines 1-3, but fails to demonstrate that any of these domains will function in a CAR with an anti-CD22 antibody. The working examples in the specification do not provide any examples of a working CAR made with an anti-CD22 antibody of the invention that would support the scope of intracellular signaling domains encompassed by the CARs of the claims. Thus, the specification does not provide guidance corresponding in scope with the claimed term "intracellular signaling domain".
Furthermore, with respect to variants of naturally-occurring intracellular signaling domains, even just considering variants of SEQ ID NO: 9, which is 122 amino acids in length, the genus of variants includes those in which up to 36 amino acids (30% of 122) in combination are changed by substitution, deletion or addition. The prior art appreciates that "Mutations … are generally destabilizing, and can reduce protein … fitness" and "In general, more comprehensive understanding of how mutations affect protein fitness within living cells is needed, including their combined effects on function, thermodynamic and kinetic stability, and clearance through aggregation and degradation" (pg 602 of Tokuriki et al, 2009, Current Opinion in Structural Biology. 19: 596-604). The art published in 2017, two years before the instant application claims priority, appreciates that "the range of possible SNV [single nucleotide variation] effects at the protein level are significantly greater than currently assumed by existing software prediction methods, and that correct prediction of consequences remains a significant challenge" (pg 18 of Bhattacharya et al, 2017. Plos One. 12(3): e0171355, pages 1-22 as printed). Thus, knowledge of the sequence of the sequence of SEQ ID NO: 9 is not sufficient for the skilled artisan at the time of the effective filing date to predict the full scope of variants that will that retain biological functionality; i.e., intracellular signaling, and the specification does not provide guidance as to which mutations can be made in SEQ ID NO: 9 and still retain intracellular signaling.
Due to the large quantity of experimentation necessary to make the large number of chimeric antigen receptors (CARs) comprising the anti-CD22 antibodies of the claims and receptor domains corresponding in scope with the term "intracellular signaling domain", including both naturally-occurring signaling domains and variants thereof, and screen the same for activity, the lack of direction/guidance presented in the specification regarding which structural features are required in order to provide signaling activity in T cells, the absence of working examples directed to same, the complex nature of the invention, the state of the prior art which establishes the unpredictability of the effects of mutation on protein structure and function, and the breadth of the claims which fail to recite any structural or functional limitations, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.

Note on Patentability
	No prior art has been identified that teaches or suggests the particular amino acid sequences of the heavy and light chain variable regions of SEQ ID NO: 71-90, which are required as part of the scFv specific for CD22 that is required as part of the anti-CD22 CAR of independent claim 49. As such, no prior art has been identified that teaches or suggests the anti-CD22 CAR of independent claim 49 or dependent claims 50-54 and 57-70.

Conclusion
No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646